Citation Nr: 1317378	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  06-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 30, 2012 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for PTSD.  The Veteran timely appealed that decision.

The Board notes that it appears that the Veteran was treated for his psychiatric disability at VA on April 29, 2003, and then filed a claim based on that treatment on May 3, 2003; VA sent a June 2003 letter which noted that there was a delay in processing his claim and apologized for that delay.  The Veteran resent the same treatment letter on September 17, 2004, along with what appears to be a copy of a claim dated April 29, 2003, which asks to file an increased evaluation claim for his PTSD.  The September 2004 rating decision denied the Veteran an increased evaluation in excess of 10 percent on the basis of his refusal to submit to a VA examination of his psychiatric condition.  The Veteran underwent psychiatric examination in December 2004, and on the basis of that examination, VA increased his PTSD evaluation to 30 percent disabling, effective September 17, 2004, in a March 2005 rating decision.  The Veteran submitted a May 2005 notice of disagreement with that decision; VA issued a January 2006 statement of the case and the Veteran perfected the appeal of that decision by submitting a January 2006 substantive appeal, VA Form 9.

The Board notes that a March 2008 rating decision increased the Veteran's PTSD evaluation to 50 percent disabling, effective September 17, 2004.  

This case was before the Board in May 2011, when it denied an evaluation in excess of 50 percent for PTSD.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs jointly agreed to remand the case for further development.  The Court issued a Court order in February 2012, vacating the May 2011 Board decision and remanding the case for further development, as noted in the February 2012 Joint Motion for Remand.  The case was returned to the Board in July 2012, at which time it was remanded for further development in compliance with the Joint Motion for Remand.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

During the pendency of the remand, the Veteran's PTSD evaluation was increased to 70 percent disabling, effective October 30, 2012-the date of his most recent VA examination-in a January 2013 rating decision.  The Board has therefore recharacterized the issue on appeal in order to comport with this award of benefits.

As noted in the Board July 2012 remand, the issue of service connection for a dental condition has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran initially filed his claim for increased evaluation on April 29, 2003, when he was treated by VA for his PTSD.

2.  Prior to June 14, 2005, the Veteran's PTSD symptomatology is noted to include: flattened affect, disturbances in motivation and mood, and a difficulty in establishing and maintaining effective work and social relationships in addition to his depressed mood, anxiety, hypervigilant behaviors, exaggerated startle reflex, his isolative behaviors and chronic sleep impairment; but such did not include: suicidal ideations, obsessional/ritualistic behaviors interfering with routine activities, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances such as work or worklike settings, or an inability to establish and maintain effective relationships, or any other symptomatology which would demonstrate a deficiency in most areas or a total occupational and social impairment.

3.  Beginning June 14, 2005, the Veteran is shown to have worsening symptomatology to include: impaired impulse control and anger outbursts, suicidal ideations, near-constant depression affecting his ability to function in most areas, difficulty in adapting to stressful circumstances such as work or worklike settings, and an inability to establish and maintain effective relationships; however, he did not demonstrate symptoms that would represent a total occupational and social impairment, such as gross impairment of thought process or communications, grossly inappropriate behavior, persistent hallucinations or delusions, persistent danger to himself or others, intermittent inability to perform activities of daily living including minimal maintenance of personal hygiene, disorientation to time and place, or significant memory loss of the severity to include forgetting one's own name or occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 29, 2003 for the award of 50 percent for PTSD have been met.  38 C.F.R. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2012).

2.  The criteria for an evaluation in excess of 50 percent for the period of April 29, 2003 through June 13, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

3.  By resolving doubt in the Veteran's favor, the criteria for a 70 percent evaluation, but no higher, have been met, beginning June 14, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  Here, the Veteran was initially sent a letter in September 2004 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his PTSD and of the division of responsibilities between VA and a claimant in developing an appeal.  He was additionally sent a March 2006 letter which also explained what type of information and evidence was needed to establish a disability rating and effective date.  This letter was followed by a readjudication of the claim in multiple supplemental statements of the case.  See Prickett, 20 Vet. App. at 376.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided that are pertinent and relevant to the rating period on appeal.  

The Board acknowledges that the Veteran's claim was previously remanded in July 2012.  That remand instructed that VA treatment records from August 2008 be obtained; those records are in the claims file.  It also instructed that Social Security records be obtained and the August 2012 response from the Social Security Administration was that they did not have any medical records in their files and/or the Veteran never filed for disability benefits.  The Board finds that such a response is satisfactory with regards to attempts to obtain any outstanding records with that agency.  Finally, that remand order instructed that the Veteran undergo a VA examination and such was performed in October 2012.  Therefore, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran has been awarded a 50 percent evaluation for his psychiatric disorder beginning September 17, 2004 and a 70 percent evaluation beginning October 30, 2012.  Those disability evaluations were assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Diagnostic Code 9411 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the 'psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Initially, the Board finds that the effective date of the Veteran's award is incorrect in this case.  It appears that the September 17, 2004 date is assigned as the basis for the date of a claim for increase.  However, review of the record demonstrates that the Veteran sought treatment with VA on April 29, 2003 for his psychiatric disorder.  The September 17, 2004 document appears to be a copy of a claim submitted to VA and dated the same date as he sought treatment with VA-April 29, 2003.  That April 29, 2003 document appears in the record as received on May 3, 2003.  A June 30, 2003 letter notes that the Veteran's claim for compensation would be delayed and VA apologized for that delay; no adjudicative action appears to have taken place after that letter until the September 2004 rating decision.  Another copy of the April 29, 2003 treatment record then appears in the record and is noted as being received on September 17, 2004-the assigned date of claim in this case.  Within two weeks of receiving that treatment report, the RO issued a rating decision-a time period which is unusually short for such a claim for increase.

On the basis of these facts, the Board finds that a claim for increased evaluation existed prior to September 17, 2004 in this case.  It appears that the Veteran filed for increased evaluation the same day as his VA treatment on April 29, 2003.  The Veteran submitted the document to support that claim approximately a week later and it appears that VA finally processed that claim in September 2004, approximately two weeks after again receiving that treatment record.  Therefore, the Board assigns an April 29, 2003 effective date for the award of a 50 percent evaluation in this case, back to his initial date of claim.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400(o) (2012).

Accordingly, the Board will therefore address the following rating issues:

(a) An evaluation in excess of 50 percent for PTSD from April 29, 2003 through October 29, 2012; and,
(b) An evaluation in excess of 70 percent for PTSD, beginning October 30, 2012.

Turning to the evidence of record in this case, the Board notes that the April 29, 2003 treatment record demonstrates that the Veteran reported that he had problems with his anger, particularly when thinking about his Vietnam experiences; he discussed these with his wife.  He also reported having nightmares a couple of times a week, which involved re-experiencing the Vietnam War; the Veteran's wife told him that he jumped a lot in his dreams.  He further noted that he only slept for 4 hours and has reported his sleeping habits have worsened since the War in Iraq began.  The Veteran also noted that he had memories of Vietnam that never went away and that he thought daily of his experiences there.  "It is always on my mind."  Again, he noted that his thoughts and remembrances and ruminations regarding the number of people killed, particularly that he witnessed being killed, in Vietnam had increased since the Iraq War began; he described the deaths of so many people as "wasteful."  He also noted that he looks up when he hears helicopters and that the smell of burning flesh triggers memories of Vietnam, and he gets anxious.  He reported being married and having kids, but also noted that he was not close to his wife and that they had not been intimate in more than 8 years.  His wife described him as cold and unable to show emotions; his kids told me that they feel as if he does not love them.  

The Veteran further reported that he used to carry a gun with him, though he did not anymore after having a bad experience with it.  He also used to wake up when he heard the slightest noise outside the house and checked outside after hearing it.  The Veteran was startled when someone snuck up behind him.  The Veteran's wife told him he had a short fuse and he reported that he chased people on the road if they cut across him; he reported getting road rage.  He stated that he had problems with concentration and that he had lost jobs before of those problems.  He also stated that he was always on guard and could not sit in a restaurant with his back to the front door.  "I cannot go to malls or shopping.  I cannot stand in lines with people behind me.  I went shopping once with my wife and that was it."  The Veteran denied current active plans or interest with regards to suicidal or homicidal ideations, but admitted passive ideation and thinking why he was there.  The examiner noted the Veteran had extensive combat stressors.

On examination, the Veteran was casually dressed, but noted as anxious and hypervigilant; the examiner noted that he was sitting with back to the wall watching the front door in the waiting room.  His speech was coherent and relevant, though he spoke in low tones of voice.  His mood was depressed and he had a blunted affect.  He had distressing thoughts of war and dreams of traumatic events.  He denied current suicidal or homicidal thoughts/plans.  There was no evidence of hallucination or delusions.  He was alert and oriented to person, time and place.  The Veteran was diagnosed with PTSD; no GAF score was assessed at that time.

The Veteran underwent psychiatric treatment with VA in September 2004 and February 2005; the Board notes that the April 2003 treatment record was essentially copied into those treatment records and the complaints during those times were substantially similar to those noted in April 2003.  Two treatment records from June 2005, an August 2005 and November 2005 treatment records also demonstrate substantially similar complaints and reports of symptomatology as noted in the April 2003 treatment record.

The Veteran underwent a VA examination of his PTSD in December 2004.  The examiner noted that the claims file was not available for review at that time.  The examiner additionally noted that the Veteran had not been hospitalized for any psychiatric problems previously.  The examiner additionally noted that the Veteran saw a private treatment provider after his 1997 VA examination, for a few months, and that he was prescribed Prozac at that time; the Veteran began treatment with VA in spring 2003 and was currently prescribed Bupropian HCL for depression.  The Veteran reported no difference or effect with the medication.  

During the examination, the Veteran reported frequently thinking about the war and that he continued to watch news of the war in Iraq despite being advised to avoid it.  He continued having difficulty sleeping, but reported getting at most 7 hours of sleep a night.  "He described his mood as depressed and subdued, not being enthused about anything."  The Veteran denied increased irritability and indicated that he tries hard to keep his temper under control.  It was noted that the Veteran was a part-time preacher since 2000 and that he had been a preacher since 1977.  He stated that he enjoyed his work and found it challenging; he enjoyed being around people.  He noted that periodically he met with veterans and that it reminded him of his own experiences.  He specifically stated that his coping strategies are effective to the degree that his symptoms of PTSD have not significantly impaired his ability to work as a preacher.  He also found that reading scripture helped him cope.  He had been married since 1969, though he described that relationship as "just there living in a house, not a home."  He and his wife were distant and were no longer intimate with each other.  He had two biological and one adopted children; the relationships with his children were really good.  The Veteran also had grandchildren who lived with him and a couple of close friends.  The Veteran studied scripture in his free time and enjoyed shooting guns but has not continued that hobby due to fearing guns and how he might behave with one, such as having a flashback.  The Veteran's primary social activity was volunteering with organizations in order to assist others; he did not socially interact with his friends.

On examination, the Veteran was not shown to have problematic substance abuse; his impulse control was okay.  The Veteran reported that he periodically-three to four times a year-experienced suicidal ideation or thoughts about death, but without intent.  The Veteran worked part-time as a preacher with inmates and reported mild impairment with his ability to function at work due to his PTSD symptomatology.  He had some difficulty, however working with people we are also Vietnam veterans as they remind him of his own military experiences.  The Veteran reported being depressed on a daily basis.  The examiner noted that the Veteran had good relationships with his sons, but a distant relationship with his wife; the Veteran did interact with others on a social or leisurely basis.  He was alert and oriented to person, time and place; he was cooperative, with good eye contact and normal clear speech.  The examiner noted that he was periodically circumstantial in his speech.  His mood was subdued and affect was appropriate to the situation.  He was pleasant and periodically laughed and joked.  The Veteran's thought process was goal-directed and thought content was without auditory or visual hallucinations or delusions, or suicidal or homicidal ideations.  

The Veteran was noted as responding in a logical manner during the interview and did not evidence any inappropriate behavior.  His maintenance of his personal hygiene was okay, as was his ability to perform other basic activities of daily living.  There was no history or evidence of panic attacks or ritualistic behaviors on examination.  The Veteran, however, did describe having difficulty remembering names of people from his past and acquaintances, as well as activities that he has done.  He felt depressed on a daily basis, and that it lasts nearly all day and noted that his depression has worsened since approximately 1998 as he grew increasingly more frustrated with his benefits claim.  

The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 65, noting depressed mood, difficulty concentrating, some circumstantial speech, few friends, a distant relationship with his wife, not interacting with others in a social/leisure fashion, and periodic suicidal ideation.  

In a December 2004 statement, the Veteran dictated many different "troubling" incidents from his past, including during and just after service.  These events include both some problems with racial animus after returning from service, as well as describing in detail several conceded combat stressors.  This statement does not describe any current symptomatology of the Veteran's PTSD at that time.

On the basis of this evidence, the Board assigns a 50 percent evaluation beginning April 29, 2003.  The Veteran is noted as having a flattened affect, disturbances in motivation and mood, and a difficulty in establishing and maintaining effective work and social relationships in addition to his depressed mood, anxiety, hypervigilant behaviors, exaggerated startle reflex, his isolative behaviors and chronic sleep impairment.  

However, the Veteran denied any suicidal ideations at that time, though he admitted having some passing thoughts and thinking "why was he there."  Such thoughts, however, do not equate to deficiencies in most areas of his life.  Likewise, the Veteran reported having previously getting up at night and checking when he heard noises; such may be classified as obsessional/ritualistic behaviors, though such did not appear to be present in April 2003.  The Veteran's speech was not illogical, incoherent, or obscure; nor was he shown to be spatially disoriented or neglectful of his personal hygiene at that time.  The Board acknowledges that the Veteran reported anger, having a short fuse, and having road rage, which would demonstrate some impairment in his impulse control.  However, like the passive suicidal ideations, it does not appear that such behaviors at that time significantly hindered the Veteran with deficiencies in most areas of his life.  The Veteran was shown to be married, thus, he was not unable to establish and maintain any form of effective relationships; in fact, the Veteran spoke to his wife about his problems, though they were not intimate.  Thus, as the Board has acknowledged above, it appears that the Veteran has difficulty in this area, though the severity of that symptomatology is not significant enough to prevent any type of socialization.  

Moreover, the evidence noted above does not demonstrate symptomatology of the severity that would be totally and completely disabling, including gross impairment of thought process or communication; persistent hallucinations or delusions; grossly inappropriate behavior; persistent danger to himself or others; intermittent inability to perform activities of daily life, to include minimal maintenance of personal hygiene; disorientation to time and place; or, memory loss so severe that he forgets his own name or those of his close relatives, or his occupation.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9411.

Turning to the other evidence of record, in a June 14, 2005 social work treatment record, the Veteran was noted as being neatly dressed but in an anxious mood.  He reported trying to stay busy, which keeps his mind off the traumatic experiences in Vietnam.  He reported sleeping better with medication, but without it he could not sleep at all.  He wanted to be alone most of the time, reporting trust issues and issues being around crowds.  He reported not going out much, but staying at home in his "bunker."  He keeps the blinds closed and preferred the dark.  Discussion revealed that the Veteran's symptoms have worsened, and that he tries to present well for treatment providers.  The Veteran denied suicidal or homicidal ideations, but admitted some road rage at times.

In his January 2006 substantive appeal, the Veteran stated that his PTSD was extremely worse than it was and that it was getting harder for him to stay calm; "I cursed a few times and shocked all who know me including myself."  He noted that he witnessed war crimes while in Vietnam, including the murder of civilians, and that he thinks about this several times a day.

On June 6, 2006, the Veteran submitted a statement noting that his GAF score was now 50 and that his depression and anxiety had increased.  In support of that statement, he submitted a VA psychiatric treatment record from the same day, which in pertinent part, is a copy of the April 2003 treatment record, with the exception of the Veteran's reports; that treatment record noted that the Veteran had a GAF score of 50 in August 2005.  The Veteran reported at that time that he was "just trying to survive" because he was not getting paid by his employer, at which time he was working at 3 different correctional facilities for a total of 19 hours a week.  He felt that he "just exist[s] and survive[s]."  He continued to feel angry when he watched news of the War in Iraq, as it reminds him of the guerilla war waged in Vietnam.  He was now taking Wellbutrin for his depression.  The examiner diagnosed the Veteran with chronic PTSD which had worsened since news of the War in Iraq and that he was "unable to work in full time job."  No GAF score was assigned at that time.

In a February 2007 VA treatment record, the Board notes that the Veteran's last GAF score in June 6, 2006 was 47.  The Veteran reported feeling angry because VA denied his lupus claim even though he felt it was covered by the regulation; he stated he could not trust the government and that VA did not care about veterans.  He said he never appeared in person for a hearing because he did not feel like he would be able to control himself.  He also continued to complain that the war in Iraq reminded him of Vietnam; he noted that he gets anxious, depressed and angry when hearing about the war in Iraq.  The Veteran was taking Wellbutrin for his depression and Benadryl for sleep.  The April 2003 treatment record was copied into the treatment note.  

On examination, the Veteran was casually dressed, anxious and depressed.  He was hypervigilant, and wearing dark glasses.  His speech was coherent, relevant but he spoke in low tone of voice.  His mood was less depressed and his affect was blunted.  He had distressing thoughts of war and dreams of traumatic events.  He denied current suicidal or homicidal thoughts or plans.  There was no evidence of hallucinations or delusions and he was alert and oriented to person, time and place.  He had a sense of hopelessness.  The Veteran was diagnosed with chronic PTSD that had worsened since the news of war in Iraq; he was not able to work a full time job, though no reason was provided.  No GAF score was assessed at that time.

In a June 2007 statement, the Veteran again indicated that he was initially assigned a 65 GAF score, but that he was now a 47 GAF.  He continued to report sleeping 4 hours a night and that he was taking sleeping pills for a decade; he also noted that 4 hours was the length of time he slept while in Vietnam, and that he has gotten 7 hours of sleep just 5 times since Vietnam.  He also stated that his PTSD had increased, that he was tired and that he was tired having relying on people.  He "disagree[d]! with [his] current PTSD rating."  The rest of the statement regards his claim of service connection for lupus.

In an August 2007 VA examination for the Veteran's psychiatric disorder, the examiner noted that he reviewed the claims file.  The Veteran was noted as continuing to follow-up with VA psychiatry, and is prescribed Buproprion HCL for depression and Diphenydramine HCL for sleep.  The Veteran reported frequently thinking about war, and continued to follow news of the war in Iraq despite being advised to avoid it.  He had difficulty falling asleep and has mid-cycle and early morning awakening.  He will frequently wake up at 4 or 5 in the morning; on a good night, he will get 6 hours of sleep and on a bad night, 3 hours.  He noted that sleeping pills make him drowsy, and he has to be careful driving.  He described his mood as depressed and was "angry about much of the stupidity in the world."  He found it hard to be optimistic or excited about anything.  He reported occasional increased irritability and indicated that he tries hard to keep his temper under control.  The examiner noted that the Veteran retired in 2000 and has not been actively working since then, except for being on-call as a chaplain and hostage negotiator at the department of corrections.  The Veteran reported being married since 1969, and that his relationship has not changed since his last evaluation; it was comfortable, but not a close relationship.  The Veteran's youngest son had moved out and he enjoyed good relationships with all three of his children.  He also noted having a couple of close friends.  The Veteran reported watching TV much of the day and doing internet research and reading and researching scripture; he indicated that he wished to write a book about interfaith issues.  

On examination, the Veteran did not have any problematic substance abuse and was noted as having adequate impulse control.  He denied any active suicidal or homicidal ideation, though he also reported occasional-4 or 5 times a year-passive thoughts of death.  He noted that he continues to be on-call as a chaplain to work with inmates in the corrections department and that his PTSD symptoms would mildly impair his ability to function at work.  He has some difficulty sometimes when working with Vietnam veterans as that brings back memories of his own military experiences.  The Veteran had a distant marriage; they are not close and merely reside in the same residence.  He has good relationships with his children and adores his grandchildren.  He generally liked people, but does not get out or socialize very much.  He also had ongoing feelings of depression.  

The Veteran was alert, cooperative, and oriented to person, time and place.  His eye contact was fair and he kept sunglasses on as he indicated that the lights in the room bothered his eyes, which was a side effect of his diagnosed lupus condition.  His speech was monotone, soft and his sentence structure was short.  His speech was generally targeted to questions, but at times was circumstantial.  His mood was depressed and affect was appropriate to the situation.  The only time he smiled was when talking about his grandchildren.  The Veteran's thought process was coherent, goal-directed and thought content was without any auditory or visual hallucinations or delusions, or suicidal or homicidal ideations.  He responded in a logical manner, without any inappropriate behaviors.  He had fair maintenance of his personal hygiene and other basic activities of daily living.  The Veteran reported having difficulty remembering names and forgets activities he has done and where he put things.  There was no evidence of panic attacks or ritualistic/obsessional behaviors.  He was depressed on a daily basis, as noted in the last examination, and this was noted as an ongoing issue for years without any period of remission.  He was frustrated and depressed in relation to his claim for benefits and deteriorating health issues.  Impulse control was fair and his sleep impairment included feeling tired most of the time and that he has frequently almost fallen asleep while driving and has to pull over and nap.

The examiner noted that the Veteran had nightmares twice a month, daily intrusive thoughts, flashbacks, intense psychological distress at exposure to cues, physiological reactivity on exposure to cues, guilt, inability to recall or amnesia for certain aspects of his trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability or outbursts of anger, difficulty concentrating and paying attention, hypervigilance, depressed mood, sad affect, early morning awakening, concentration problems, changes in appetite, and interpersonal relationship difficulties.  He was diagnosed with chronic PTSD with possible major depressive disorder; he was assessed a 50 GAF score due to his depressed mood, frustration and anger, difficulty concentrating, limited social interaction, distant relationship with wife, limited ability to work, and limited coping with health issues.

A November 2007 treatment record notes that the Veteran's GAF score in July 2007 was 45; otherwise that treatment note is exactly the same as the February 2007 treatment note.  In a November 2007 social work note, the Veteran reported having increased anger outbursts, anxiety, and sleep difficulties; he continued to deny suicidal ideations.  A February 2008 treatment record is exactly the same as the February 2007 report, though it also noted that the last GAF score was 45 in July 2007.

In a June 2008 statement, the Veteran noted that he still had "periodic suicidal ideation or thoughts about death but with no intent;" he noted that these have been and are still part of his thoughts.  The rest of the statement refers to the previously denied lupus claim.  In another June 2008 statement, the Veteran noted that he was more withdrawn and spent a lot of time in bed in the mornings; he was suffering from depression.  He reported sleep difficulties and having to take sleeping pills to help him get to sleep.  He also reported not thinking as clearly as he used to think, and that he has become forgetful.  He was distrustful of the government, media, and pharmacies, and preferred to use natural foods as a supplement.  The Veteran additionally noted that he is considered a "terrorist" by the FBI and that he was a victim of two programs: COUNTERINTELLIENCE and FRUMENSCHEN.  He believed that the PATRIOT Act was going to snare him and that he was helpless against the FBI and other affiliated agencies' plans.

The Board has reviewed the VA treatment records from August 2008 through July 2012.  The Board notes that generally, those treatment records reflect treatment by psychiatric medical professionals every 4 to 6 months, though there was more frequent contact with a social worker.  Generally, the Board finds that all of those records are substantially similar to a June 9, 2010 psychiatry note, which noted a GAF of 44 in February 2010.  The rest of the treatment note is as follows, in pertinent part:

Chief Complaint: Chronic Post Traumatic Stress Disorder combat related; "I am depressed because I think of the time we killed enemy in Vietnam.  I was asked to murder them.  Then I have to give orders to my soldiers to kill the Vietcong.  It conflicts with my religion.  I feel depressed about it.  We struggle as blacks while in Vietnam."  Patient spoke about feeling guilty and depressed about the killings he did in Vietnam.  He speaks to other Vietnam War veterans.  He continues to struggle about his claims related to Agent Orange and rash all over his body.  He reports that they found his medical records from Vietnam but they have not sent him a copy of it.  He continues to dream of Vietnam almost every night.  He continues to have recurrent distressing memories of Vietnam.  "Not a day passes by that I do not think of Vietnam."  Pt is suggested about Prazosin for decreasing PTSD dreams.  Benefits and side effects of Prazosin discussed with pt and he is given printed information on Prazosin.  Pt feels betrayed and feels Govt does not help the veterans.  He reports that his medication helps him with depression.  "I am tired of dealing with the system.  It is rough dealing with VA claim's system."  He expressed he feels frustrated dealing with VA claim's system.  He has been offered SSRI but he does not want to take it. . . . [He is c]asually dressed B/m who is less anxious, depressed.  He is hyper vigilant wearing dark glasses.  He is less guarded today.  Speech is coherent, relevant but speaks with low tone of voice.  Mood remains depressed and he attributes it past traumatic events.  He is less irritable, affect blunted.  Have distressing thoughts of traumatic events.  Denies current suicidal/Homicidal thoughts/plans.  No evidence of hallucinations/ delusions.  Alert and oriented to 3.  He has sense of hopelessness.  Diagnosis: Axis I Chronic Post Traumatic Stress Disorder combat related worsened.

The Veteran underwent a VA examination on October 30, 2012.  The Veteran was diagnosed with PTSD and major depression disorder, recurrent, moderate.  The examiner noted that he could specifically attribute only the re-experiencing and exaggerated startle reflex to the Veteran's PTSD and that all other symptoms were attributed to both diagnoses.  Thus, the Board notes that the examiner was unable to separate any distinct manifestations and will assume that all of the psychiatric symptomatology reflected in the report is related to his PTSD; such an assumption will be made even though the examiner noted that the major depressive disorder was related to PTSD but also had definitive components of it related to other life-stressors and that at least 15 to 25 percent of his impairment comes from major depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner additionally noted that the Veteran had a mild difficulty in occupational functioning, including disagreements with other employees and supervisors, but generally appeared to be functioning satisfactorily due to continuing work approximately half the time.  The Veteran had moderate difficulty in social functioning as seen by very few friends, little social interaction outside of work, and marital discord; he was able to attend group meetings on occasion, however, and does enjoy these meetings.

The Veteran reported that since his last examination, "Everything is about the same."  He said that his wife had started talking to him a bit more, though he did state that overall it is not a good relationship and they just have been living together for a few decades.  They initially grew apart when he was travelling frequently with his job and they have continued to grow apart over time.  He has regular contact with all of his sons; he noted that they do not argue, but also classified those relationships as not good relationships either.  The Veteran enjoyed reading scripture, hunting and shooting though he has not had interest in that in several years, and nature.  He had only one friend-another died recently-and noted that they were both former military as well.  He met with a group that discusses politics/religion/etc once in a while, though he spent most of the time in his home.  He wrote a book about "what God wants us to be."  

The examiner noted that the Veteran retired from the Missouri Department of Corrections in 2000, where he had worked as a chaplain since 1982.  The Veteran, however, began working for them again on a part-time basis in 2001 as a chaplain and hostage negotiator; he works just under 1000 hours a year, which is just under half-time.  The Veteran enjoyed his work, though he did have a dispute with a co-worker within the past year after he felt his confidentiality was violated.  He no longer works at that particular prison, and instead visits other prisons-this dispute is documented in the social work treatment notes in 2012 with VA.  The Veteran additionally noted that he got along well with co-workers from the prison that he retired from.  The examiner observed that the Veteran was getting noted VA treatment approximately every 4-6 months, though more often more recently.  He is also taking Buproprion for his mood/PTSD and Prazosin for his sleep, though it does not appear that he is taking that at this time.  

On examination, the examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or worklike settings.  

The examiner further noted that the Veteran likes to be around people and sharing ideas with others.  He stated that he was depressed related to the state of the country and world.  He was soft-spoken with a restricted affect.  He was sleeping approximately 5-6 hours a night and did not have difficulty getting to sleep, did not have night time awakenings, and denied nightmares.  He also denied any suicidal ideations at that time.  He said he felt tired at times, but did not feel fatigued and can get moving in the morning easily.  He was able to go shopping without difficulty.  He works in a prison and was comfortable in large groups of people.  He enjoys meeting with a group at McDonalds, which is open and busy, without discomfort-the examiner noted that lack of hypervigilance.  He stated that he thinks about Vietnam every day and is mentally distressed about the current wars America is in and when he sees news related to these wars.  He wanted to cry, but could not, because of "the degradation of the Constitution."  He also reported feeling like others may "want to take me out due to speaking out about this (Constitution)"-the examiner noted mild paranoia but not to a thought disorder level.  He also had difficulty finding purpose in life other than "continuing to fulfill God's desire to spread his word."  The Veteran also was noted as having a lack of avoiding thoughts, and some irritability present.  He was unable to describe how his PTSD symptoms have affected his life other than partially impacting his relationship with his wife and sons.  The Veteran scored as moderately depressed on the Beck Depression Inventory-II test.

Based on the foregoing evidence, the Board assigns the Veteran a 70 percent evaluation as of June 14, 2005, the first date that there is evidence of worsening of his symptomatology present.  Throughout the appeal period following that date, the Veteran is noted to be angry at many things, which demonstrates an impaired impulse control.  The Veteran is additionally shown to have intermittent and passive thoughts of death, but never to have any suicidal or homicidal ideations, aside from some noted road rage issues.  Resolving doubt in favor of the Veteran, the Board finds that there is some mild suicidal ideation present throughout the period since June 14, 2005.

It further appears to the Board that the Veteran has near-constant depression which affects his ability to function in most areas of his life.  The Board notes that the most recent VA examination demonstrated a difficulty in adapting to stressful circumstances such work or worklike settings, and the evidence of record demonstrates strained familial relationships and very few other friendships or other social/leisure relationships throughout the appeal period.  Thus, the Veteran additionally is shown to demonstrate an inability to establish and maintain effective relationships.  These features demonstrate deficiencies in most areas of the Veteran's functionality beginning June 14, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the evidence of record does not demonstrate any gross impairment of thought process or communication.  While the Board acknowledges that the Veteran does not have mild paranoia with regards to the FBI or other government agencies being out to get him, as noted in some of the more recent VA treatment records and in his most recent VA examination, the examiner noted that such did not rise to the level of a thought disorder.  Moreover, while such may represent delusional thinking or otherwise demonstrate some sort of hallucinations on the Veteran's part, such is not noted by any of the examiners or other medical personnel throughout the appeal period.  In fact, the Veteran's thought process and communication has always been described as logical and goal-directed, with relevant and coherent speech.  The Veteran has consistently been shown not to have any hallucinations or delusions throughout the appeal period.  

Additionally, as noted above, while the Veteran has some road rage issues and some passing thoughts of death, such are not of the severity that the Veteran would be a persistent danger to himself or others.  Likewise, the Veteran is not disoriented to time and place, does not demonstrate any other grossly inappropriate behaviors, or otherwise have an intermittent inability to perform activities of daily living, to include minimal maintenance of personal hygiene.  

Finally, the examiner described the Veteran's memory loss as mild, and the Board does not find the Veteran's memory loss symptoms to be of such a significant severity-such as forgetting his own name and occupation-that such renders him totally and completely impaired.  In short, the Board does not find that the Veteran is totally occupationally and socially impaired for the period beginning June 14, 2005.

Accordingly, the Board finds that a 50 percent evaluation is appropriate for the Veteran's PTSD from April 29, 2003 through June 13, 2005; and beginning June 14, 2005, the Veteran's PTSD more closely approximates a 70 percent evaluation, but no higher.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In this case, the evidence of record does not indicate that the Veteran is underemployed or unemployed as a result of his PTSD symptomatology.  The facts demonstrate that the Veteran retired in 2000 from his position; such a retirement is not shown by the record to be due to the Veteran's PTSD symptomatology.  The Veteran then began working on a part-time to half-time basis with his same employer beginning 2001 and has been working on that basis throughout the appeal period.  The Veteran himself is not shown to have any difficulty working during that period and he, himself, admits that his PTSD symptomatology only mildly impairs his ability to do his job, mostly when he has to work with former Vietnam veterans which triggers his own memories of his military experiences there.  Otherwise, the Veteran enjoys his job and generally functions in that position without incident.  

While there is evidence that the Veteran is "unable to work full time," in the record, such inability to work full time is not specifically attributed to the Veteran's PTSD.  Moreover, in light of the Veteran's statements and other notations throughout the record that the Veteran is only mildly occupationally impaired by his PTSD, the Board does not find that the evidence of record demonstrates that the Veteran's current part-time to half-time employment status is due to his PTSD, but rather appears to be at the Veteran's convenience since his retirement in 2000.  

Since the evidence of record does not even indicate that the Veteran's PTSD causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for development and adjudication of this issue is not required in this case because a claim for a TDIU is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of April 29, 2003, for the award of a 50 percent evaluation for PTSD is granted, subject to the regulations controlling the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD, for the period of April 29, 2003 through June 13, 2005, is denied.

A 70 percent evaluation, but no higher, for PTSD beginning June 14, 2005 is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


